Citation Nr: 0925235	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PSD).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from January 2000 to 
January 2006.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).

The Board notes that service connection for PSD was granted 
in a May 2006 rating decision, and a 10 percent evaluation 
was assigned.  A December 2006 rating decision shows that the 
evaluation for PSD was increased to 30 percent.  The Board 
notes that since the increase to 30 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

This case has previously come before the Board.  In October 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that service connection for a right knee 
disorder was granted in a March 2009 rating decision.  This 
represents a full grant of the benefits sought in regard to 
that issue.  

The Board notes that a VA Form 21-22a, received in January 
2009, shows that the appellant executed a power of attorney 
(POA) in favor of Calvin Hansen, Attorney at Law.  


FINDINGS OF FACT

1.  The competent evidence establishes that the appellant 
does not have a hearing loss disability for VA compensation 
purposes.

2.  PSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated in active service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for a 50 percent evaluation, but not 
greater, for PSD have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
February 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In regard to PSD, the Board notes that in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection for PSD.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's August 2006 notice of disagreement, the 
claimant took issue with the initial 10 percent disability 
rating, and although the evaluation was increased to 30 
percent in a December 2006 rating decision, the appellant is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case in 
December 2006, which contained, in pertinent part, the 
relevant criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

There is no objective evidence indicating that there has been 
a material change in the service-connected PSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination report is thorough and supported by treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in April 2006 and February 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2008).  Service connection may also 
be granted for an organic disease of the nervous system when 
it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board finds that there has been substantial 
compliance with the October 2008 remand.  The appellant was 
afforded a VA examination in February 2009 and an opinion in 
regard to etiology has been obtained.  Thus, the Board is 
able to proceed with a decision in this matter.  

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The April 2006 VA examination report notes the appellant's 
hearing was normal.  The February 2009 VA examination report 
notes that audiologic evaluation revealed no hearing 
problems, and no pathology was identified to enable the 
examiner to render a diagnosis.  The Board notes that in 
April 2006, discrimination was 98 percent correct on the 
right and 96 percent correct on the left, and in February 
2009, discrimination was 100 percent correct on the right and 
96 percent correct on the left.  To the extent that the 
February 2009 VA examination report references slight high 
frequency loss, the results of audiologic evaluation 
contained in the report establish that the appellant does not 
have a hearing loss disability for VA compensation purposes.  
38 C.F.R. § 3.385.  

The Board notes that a pure tone threshold of 25 at 4000 
Hertz on the right shown on the October 1999 service entrance 
examination report, was unchanged on audiologic evaluation in 
May 2002, March 2003, June 2004, and October 2005.  In 
addition, at separation in November 2005 normal auditory 
acuity was noted and he denied having or having had hearing 
loss.  Regardless, the competent evidence establishes that 
the appellant does not have a current hearing loss disability 
for VA compensation purposes, and thus, service connection is 
not warranted.  

The Board notes that a determination as to whether the 
appellant has a hearing loss disability for VA compensation 
purposes requires competent evidence, and while competent to 
report his symptoms, to include in-service noise exposure, as 
a layman, his opinion alone is not sufficient upon which to 
base a determination as to a diagnosis of hearing loss 
disability for VA compensation purposes.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the appellant is service connected for 
tinnitus in association with in-service noise exposure.  The 
competent evidence, however, establishes that the appellant 
does not have a hearing loss disability for VA compensation 
purposes.  Absent a current disability, service connection is 
not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Thus, the Board finds that service connection is 
not warranted for a hearing loss disability.  

In this case, the Board has accorded more probative value to 
the competent April 2006 and February 2009 VA opinions.  The 
Board finds the reports to be adequate, with the examiners 
having reviewed the claims file and providing a rationale 
based on reliable principles.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  Evaluation

Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).

The severity of PSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the October 2008 remand.  A supplemental 
statement of the case was issued in March 2009.  Thus, the 
Board is able to proceed with a decision on the merits.  

This matter stems from the appeal of the 30 percent 
evaluation assigned following the grant of service 
connection.  The Board concludes disability has not 
significantly changed and that a uniform 50 percent rating is 
warranted.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); 
see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

The Board notes that a Global Assessment of Functioning (GAF) 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF rating, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
In reaching a determination in this matter, the Board has 
considered the GAF rating of 61 assigned on VA examination in 
April 2006 and the GAF rating of 52/58 assigned in October 
2006.

Having considered the evidence, the Board finds that the 
evidence is in relative equipoise, and thus, a 50 percent 
rating is supportable for the entire period.  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

On VA examination in April 2006, symptoms to include 
frustration, irritability and constriction in social 
functioning were reported.  A private examination report, 
dated in October 2006, notes that his affect and mood were 
severely variable.  In addition, the examiner noted that 
while the appellant's flow of conversation and thought were, 
at times articulate, at other times the appellant was noted 
to appear to be severely circumstantial and somewhat 
tangential.  The examiner added that difficulty in speech was 
the heralding of the appellant's general emotional 
difficulty.  Anxiety, and increased anger when discussing 
details of stressful experiences during service was noted, 
mental content was severely preoccupied and plagued by 
abreaction practically all of his waking hours, and memory 
impairment, was noted.  Insight and judgment were reportedly 
below fair.  Thus, the Board finds that the appellant's 
disability picture more nearly approximates the criteria for 
a 50 percent rating.  

The Board further finds that a rating in excess of 50 percent 
is not warranted.  In comparing positive and negative 
evidence, the Board may favor the opinion of one competent 
medical professional over that of another, as long as an 
adequate statement of reasons and bases is provided.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the 
Court has declined to adopt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  It is the Board's fundamental responsibility to 
evaluate the probative value of all medical and lay evidence 
of record.  See Owens, Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The appellant is competent to report his symptoms.  The Board 
finds that his lay opinion alone, however, does not provide a 
sufficient basis upon which to make a determination as to the 
degree of impairment due to PSD.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, to include the objective findings. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On VA examination in April 2006, the appellant was noted to 
be clean, neatly groomed and appropriately dressed, and the 
October 2006 private examination notes that his grooming was 
fairly satisfactory and that he was clean.  In addition, 
while some speech impairment was noted in October 2006, on VA 
examination in April 2006, his speech was reported to be 
spontaneous, clear and coherent.  In addition, his affect was 
full and appropriate, his attention was intact and he was 
oriented to person, place and time.  His thought process was 
logical, goal directed, relevant and coherent, and no 
inappropriate behavior, no ritualistic behavior and no panic 
attacks were noted.  He had good impulse control with no 
episodes of violence, and no suicidal thoughts.  

The Board notes that complaints/findings of anxiety and/or 
panic attacks are reflected in the April 2006 VA examination 
report and the October 2006 private report, and the October 
2006 examiner noted that panic attacks were a major component 
of the appellant's difficulties.  Regardless, such does not 
establish near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  Rather, the April 2006 VA examiner noted no 
problems with activities of daily living, and decrease in 
social functioning was noted to be only during periods of 
stress and mild or transient and impairment in regard to 
work, family and other relationships was noted to be 
occasional and moderate.  

In addition, while the October 2006 report notes that there 
were times when the appellant experienced severe panic 
attacks, "abreaction practically all of his waking hours" 
and depressive features, the examiner stated that the 
prevailing mood was that of anxiety.  Regardless, the Board 
finds that the appellant does not have symptoms severe enough 
to warrant a 70 percent rating.  

In addition, while the October 2006 report notes that it 
appeared that the appellant was deteriorating markedly in his 
adherence to personal routines and daily habits, the April 
2006 VA examiner reported that he was clean and neatly 
groomed, and appropriately dressed, and no problem with daily 
activities due to PSD were noted.  
In addition, the Board notes that while the October 2006 
examiner noted that he was an extreme risk for the 
continuance of gainful employment due to difficulties with 
concentration and attentiveness which would keep him from 
functioning adequately with respect to carrying out even 
simple one and two-step directions, "fairly good attention 
and concentration" was noted in regard to cognition, the 
April 2006 VA examination report notes that he worked 12-hour 
shifts, an August 2008 record notes that he was employed in a 
packaging plant, and a December 2008 treatment record notes 
that he was leaving work to go to school.  The Board notes 
that the 50 percent evaluation assigned herein contemplates 
the appellant's symptoms resulting in occupational and social 
impairment with reduced reliability and productivity, as well 
as time lost from work due to PSD.  

In sum, the Board finds that a 50 percent rating is 
supportable, and that a rating in excess of 50 percent is not 
warranted.  The appellant does not manifest or nearly 
manifest the behavioral elements required for a 70 percent 
disability rating due to PSD.  

The evidence is in favor of a 50 percent rating, but not 
higher.  Consequently, the benefits sought on appeal are 
granted, in part.

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected PSD produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  Rather, treatment 
records,the April 2006 VA examination report and the October 
2006 private report reflect that the appellant was employed 
and/or attending school.  In addition, the competent evidence 
does not establish that the appellant has experienced 
incapacitation or periods of hospitalization that would 
suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
The April 2006 VA examination report notes no hospitalization 
in regard to a mental disorder.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.   

A 50 percent rating, but not greater, for PSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


